El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
*352' La Corte de Distrito de Mayagüez en un caso de desa-hucio apelado de la Corte Municipal de San Germán, dictó sentencia declarando sin lugar la demanda. Si Men el Juez no dictó una opinión al resolver el caso, en dicha sentencia hizo constar lo siguiente:
“La Corte, después de apreciar la prueba documental y testifical practicada por las partes y da estudiar detenidamente los alegatos presentados en relación con las defensas especiales levantadas por el demandado en su - contestación a la demanda enmendada, por el resultado de la prueba practicada declara sin lugar en todas sus partes la demanda interpuesta en este caso y condena a la deman-dante al pago de las costas de esta acción, sin incluir honorarios de abogado.”
La demandante en dicho caso solicitó de la corte que dic-tara una opinión fundamentando su sentencia y la corte, después de oír a las partes, denegó dicha moción, y la de-mandante solicita que esta Corte Suprema expida un auto de ■certiorari para revisar esta actuación de la corte inferior.
Si Men es cierto que la Eegla 52(a) de las Reglas de Enjuiciamiento Civil dispone en lo pertinente que:
“En todos los casos la corto expondrá los hechos que estime pro-bados y separadamente consignará sus conclusiones de derecho y orde-nará que se anote la sentencia correspondiente; ... . No será necesario solicitar que se consignen conclusiones de hecho y de dere-cho a los efectos de una revisión. Las conclusiones de hecho basa-das en testimonio oral no se dejarán sin efecto a menos que sean claramente erróneas y se tomará en cuenta la oportunidad de la corte sentenciadora para juzgar de la credibilidad de los testigos. ...”
es obvio que el fin primordial de dicha disposición es poner a esta Corte Suprema en condiciones de poder determinar si las conclusiones de hecho y de derecho a que llegó la Corte de Distrito estuvieron justificadas o no y que el hecho de que dicha corte no las consignara no priva a una parte del derecho de revisión cuando ésta proceda.
De acuerdo con el artículo 10 de la Ley de Desahucio (Art. 629 del Código de Enjuiciamiento Civil) en la acción *353de desahucio sólo se concede una apelación y en sn conse-cuencia la sentencia dictada por la corte inferior en este caso, no es apelable para ante este Tribunal. El hecho de que la corte inferior no diera cumplimiento a la Regla 52 (a), supra, en un caso como el de autos, no constituye un error de procedimiento que justifique la expedición del auto solicitado. Debe desestimarse la petición.